UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K/A (Amendment No. 1) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the Year Ended December 31, []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission file number 0-27782 Dime Community Bancshares, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 11-3297463 (I.R.S. employer identification number) 209 Havemeyer Street, Brooklyn, NY (Address of principal executive offices) 11211 (Zip Code) Registrant’s telephone number, including area code: (718) 782-6200 Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: Common Stock, par value $.01 per share (Title of Class) Preferred Stock Purchase Rights (Title of Class) Indicate by check mark if the registrant is a well-known seasonal issuer, as defined in Rule 405 of the Securities Act.YES NO X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. YES NO X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file reports) and (2) has been subject to such requirements for the past 90 days. YES XNO Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (as defined in Rule 12b-2 of the Act). LARGE ACCELERATED FILER ACCELERATED FILER XNON-ACCELERATED FILER Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act): Yes X No EXPLANATORY NOTE This Form 10-K/A (Amendment No.1) is being filedto correct a filing error in which an improperly paginated and poorly formatted version of the 10-K "HTML" document was erroneously attached to the EDGAR filing document. There were also some extremely minor edits to the text that were not reflected in the erroneous 10-K "HTML" document previously filed that are properly reflected in the HTML version below. SIGNATURE Pursuant to the requirements of the Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DIME COMMUNITY BANCSHARES, INC. By: /s/ VINCENT F. PALAGIANO Vincent F. Palagiano Chairman of the Board and Chief Executive Officer Date: March 18, 2008 UNITED STATES SECURITIES
